Citation Nr: 1514032	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-06 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) for posttraumatic stress disorder (PTSD), in excess of 10 percent for the period from June 20, 2012 to March 14, 2013, and in excess of 30 percent for the period from March 14, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for PTSD and assigned an initial disability rating of 10 percent.  In a March 2013 rating decision, the RO assigned a higher initial disability rating of 30 percent for PTSD for the rating period from March 14, 2013, creating a "staged" rating of 10 percent from June 20, 2012, and 30 percent from March 14, 2013.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher initial disability rating for PTSD remains before the Board, resulting in the staged rating issue listed on the cover sheet of this decision.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to a RO decision assigning a particular evaluation, a subsequent RO decision assigning a higher evaluation, but less than the maximum available benefit does not abrogate the pending appeal).

As indicated on the cover sheet of this decision, the issue on appeal is entitlement to a higher initial disability rating for PTSD.  The Board does not reach the issue of entitlement to an earlier effective date than June 20, 2012 for PTSD because that issue has not been raised.  Although the Veteran's March 3, 2014 VA Form 9 expressed an interest in an effective date earlier than March 14, 2013 for the 30 percent disability rating for PTSD, the disagreement is more accurately presented as a disagreement with the initial rating assigned for PTSD, to include the date when the Veteran became entitled to a higher 30 percent disability rating.  The issue as presented on the cover sheet of this decision incorporates consideration of the disability rating assigned for the entire initial rating period; therefore, the Board does not reach the issue of entitlement to an earlier effective date than June 20, 2012 for PTSD, which has not been asserted by the Veteran.  See also February 2015 Board hearing transcript at 2 (clarifying the issue for the Veteran).

In February 2015, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Lincoln, Nebraska, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS).  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.


FINDING OF FACT

For the entire initial rating period, the service-connected PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms including anger, irritability, short-term memory loss, and depressed mood.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the rating period from June 20, 2012 to March 14, 2013, the criteria for an initial disability rating of 
30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  For the entire rating period, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim or claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board concludes that VA has satisfied its duties to assist the Veteran.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, the November 2012 VA examination and medical opinion report, the February 2015 Board hearing transcript, and the Veteran's written statements.

As indicated above, VA examined the Veteran's psychiatric symptoms in November 2012.  The VA examiner reviewed the claims file, discussed past and present PTSD symptoms with the Veteran, provided clinical observations, and reported on the relevant disability rating criteria.  For these reasons, the Board finds that the November 2012 VA examination and medical opinion report is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2 (2014).

For the entire initial rating period, the service-connected PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's psychiatric disability.

Under the General Rating Formula for Mental Disorders, a 10 percent rating may be assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.  Id.

A rating of 30 percent is warranted when a psychiatric disability manifests occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Initial Rating for PTSD

Service connection for PTSD was granted by the RO in a December 2012 rating decision, which assigned a 10 percent disability rating, effective June 20, 2012.  In a December 2012 VA Form 21-4138, the Veteran asserted that a higher initial rating was warranted based on continuing treatment for PTSD at the VA medical center; this constituted a notice of disagreement with the initial rating assigned.  

PTSD Rating from June 20, 2012 to March 14, 2013

For the rating period from June 20, 2012 to March 14, 2013, the service-connected PTSD was initially rated at 10 percent disabling.  The initial 10 percent disability rating was assigned based on occupational and social impairment due to mild or transient symptoms of PTSD which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, as evidenced by a GAF score of 65.  See December 2012 rating decision.   

After reviewing all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise as to whether the service-connected PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms including anger, irritability, short-term memory loss, and depressed mood, as described for a higher initial disability rating of 30 percent under Diagnostic Code 9411.  

VA examined the Veteran's psychiatric symptoms in November 2012.  The VA examiner opined that PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran reported PTSD symptoms including irritability or outbursts of anger, hypervigilence, exaggerated startle response, estrangement from others, and persistent avoidance of stimuli associated with fear of hostile enemy activity.  The VA examiner provided a GAF score of 65, indicative of mild symptoms or some difficulty in social and occupational school functioning, but generally normal functioning.  

VA treatment records reflect the Veteran's participation in ongoing treatment for PTSD symptoms.  The VA treatment records include GAF scores of 60 (November 29, 2012; November 19, 2012), 61 (November 15, 2012), and 65 (December 12, 2012; December 26, 2012; January 3, 2013; January 30, 2013).  Symptoms discussed between the Veteran and VA clinician included anger, depressed mood, and temper flare-ups.

In a March 2013 letter, the Veteran reported PTSD symptoms including depression, sleep difficulty, outbursts of anger, temper control problems at work, memory loss, and difficulties with relationships at home.  The Veteran explained that he changed to the night shift at work to avoid contact with people that could trigger anger and irritability. 

In sum, for the rating period from June 20, 2012 to March 14, 2013, the service-connected PTSD primarily manifested symptoms including anger, irritability, and depressed mood, and was judged as mild to moderately severe, based on GAF scores between 60 and 65.  After resolving reasonable doubt in the Veteran's favor, the Board finds that, for the period from June 20, 2012 to March 14, 2013, the occupational and social impairment due to service-connected PTSD symptoms more nearly approximated the criteria for an increased disability rating of 
30 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  Given the proximity of time between the start of the rating period in June 20, 2012 and the date of the Veteran's wife's death in September 2012 due to a prolonged illness, the Board notes that the assigned 30 percent initial disability rating encompasses any aggravation in PTSD symptoms that may have occurred during this time.

Within this context, the Board also finds that, for the rating period from June 20, 2012 to March 14, 2013, the weight of the lay and medical evidence is against finding that the service-connected PTSD met or more nearly approximated the criteria for a higher initial disability rating of 50 percent.  Although the Veteran did not waive consideration of an initial disability rating in excess of 30 percent for the period from June 20, 2012 to March 14, 2013, the Veteran explicitly advocated for a 30 percent disability rating for this period.  See March 2014 VA Form 9; March 2013 VA Form 9.

The Veteran does not assert, and the evidence does not otherwise demonstrate symptoms such as panic attacks, flattened affect, or impaired abstract thinking, which are included in, but not required for, the 50 percent disability rating criteria.  The Veteran described memory difficulty; however, this symptom was considered when the Board resolved reasonable doubt in the Veteran's favor to find that the criteria for a 30 percent disability rating had been more nearly approximated.  Similarly, although the Veteran discussed getting angry with family members at home and assuming the night shift to avoid temper flare-ups at work, the Board finds that the disability picture described by the Veteran is not more similar to difficulty in establishing and maintaining effective work and social relationships.  With the exception of two GAF scores (both 60), the GAF scores provided during the rating period from June 20, 2012 to March 14, 2013 suggested mild severity of PTSD symptoms.

For these reasons, the Board finds that, for the rating period from June 20, 2012 to March 14, 2013, the weight of the evidence is against finding occupational and social impairment with reduced reliability and productivity due to PTSD symptoms including depression, sleep difficulty, outbursts of anger, temper control problems at work, memory loss, and difficulties with relationships at home.  Because the preponderance of the evidence is against the appeal for an initial disability rating in excess of 30 percent for PTSD for the rating period from June 20, 2012 to March 14, 2013, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

PTSD Rating from March 14, 2013

For the rating period from March 14, 2013, the service-connected PTSD was rated at 30 percent disabling.  In the March 2013 rating decision, the RO assigned a higher 30 percent disability rating based on occupational and social impairment due to mild or transient PTSD symptoms including irritability and depressed mood which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

After reviewing all the evidence, lay and medical, the Board finds that, for the rating period from March 14, 2013, the weight of the evidence is against finding that the criteria for an initial disability rating of 50 percent has been met or more nearly approximated.  Similar to the discussion above, the Board finds that, for the rating period from March 14, 2013, the service-connected PTSD has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms including anger, irritability, short-term memory impairment, and depressed mood, as described for a 30 percent initial disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

During the February 2015 Board videoconference hearing, the Veteran testified that anger was affecting job performance, perhaps resulting in missed promotions.  See Board hearing transcript at 3.  The Veteran also discussed PTSD symptoms including increased startle response, short-term memory impairment, depressed mood, and anger issues at work.  See id. at 4, 8-9.  The Veteran stated that he attends church and has good relations with his children even though he has gotten angry with them.  See id. at 9.

VA treatment records for the period from March 14, 2013 reflect that the Veteran continued to receive treatment for PTSD symptoms.  The VA treatment records do not provide additional details about the symptoms that are present and already discussed, and do not include any GAF scores or indicate any additional symptoms.

In sum, for the rating period from March 14, 2013, the service-connected PTSD closely resembles the severity of the PTSD for the period from June 20, 2012 to March 14, 2013.  The service-connected PTSD continued to be manifested primarily by symptoms including anger, irritability, and depressed mood.  No additional GAF scores were provided; however, the Veteran has indicated that the PTSD has been manifested by the same symptoms and severity as the earlier rating period.  See March 2014 VA Form 9.  

Similar to the discussion for the earlier rating period, the Veteran does not assert, and the evidence does not otherwise demonstrate symptoms such as panic attacks, flattened affect, or impaired abstract thinking, which are included in, but not required for, the 50 percent disability rating criteria.  The Veteran described memory difficulty; however, this symptom is contemplated by a disability rating of 30 percent.  Similarly, although the Veteran discussed getting angry with family members at home and how anger issues may have led to missed promotions at work, the Board finds that the disability picture described by the Veteran is not more similar to difficulty in establishing and maintaining effective work and social relationships.  

For these reasons, the Board finds that, for the rating period from March 14, 2013, the weight of the evidence is against finding occupational and social impairment with reduced reliability and productivity due to PTSD symptoms including depression, sleep difficulty, outbursts of anger, temper control problems at work, memory loss, and difficulties with relationships at home, as described for a higher 50 percent disability rating.  Because the preponderance of the evidence is against the appeal for an initial disability rating in excess of 30 percent for PTSD for the rating period from March 14, 2013, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria found in 38 C.F.R. § 4.130 specifically provide for disability ratings based on a combination of history, clinical findings, and symptomatology.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms including anger, irritability, short-term memory loss, and depressed mood.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are ischemic heart disease, scarring associated with ischemic heart disease, residuals of an appendectomy, and bilateral hearing loss.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected PTSD, and referral for consideration of extraschedular rating is not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Veteran stated that he had missed promotions at work due to anger issues; however, the Veteran does not assert, and the evidence does not suggest, an inability to secure (obtain) or follow (maintain) substantially 












gainful employment due to service-connected disabilities.  For these reasons, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.


ORDER

An initial disability rating of 30 percent for PTSD for the rating period from June 20, 2012 to March 14, 2013 is granted; an initial rating in excess of 30 percent for any period is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


